On Petition for a Rehearing.
Worden, C. J.
Upon a reconsideration of this case, on the petition for a rehearing, we find no cause to change the conclusion heretofore arrived at, nor do we think it neces*347sary to add anything to what was said in the original opinion, except upon one point, which was not fully considered in the original opinion. It was insisted in the original brief of the appellants, and again in the petition for rehearing, as one of the grounds on which the judgment should have been arrested, that the pleadings were not in such condition as to warrant a judgment in favor of the defendants for the amount recovered by them.
The complaint consisted of three paragraphs, sounding in contract, in which the plaintiffs demanded the sum of ten thousand dollars. The defendants pleaded the general denial, but this was afterward withdrawn, and may be regarded as never having been filed. They also pleaded, secondly, by way of set-offj that the plaintiffs were indebted to them in the sum of ten thousand one hundred and eighty-four dollars and seven cents, and demanded judgment for that sum. This paragraph was accompanied by a long bill of particulars, or statement of accounts between the parties, in which the plaintiffs are credited with some of the matters embraced in their complaint, and not with others, and also, we believe, with some not embraced in their complaint. The third paragraph of the answer is of no importance to the question involved. The fourth paragraph of the answer admitted the plaintiffs’ cause of action, but averred payment thereof. Replication in denial of the second and fourth paragraphs of the answer.
Under these pleadings, it is quite clear, as we think, that judgment could properly have been rendered for the defendants for any amount not exceeding the amount claimed by them in their answer of set-off, viz., the sum of ten thousand one hundred and eighty-four dollars and seven cents. This must be so on every principle of pleading. The plaintiffs’ cause of action was admitted, to be sure, because not denied, and it was expressly admitted in the fourth paragraph of the answer. But then it was averred to have been paid. It may have been paid. If the jury had found for the defendants for the whole amount claimed by them in their set-off, *348this court could not say, without having the evidence before it, that the plaintiffs’ claim had not been fully paid, nor that the amount found for the defendants was not due them. The pleadings in the cause are clearly sufficient to sustain the judgment rendered.
C. E. Marsh, W. S. Holman, y E. McDonald, J. M. But hr, and E. M. McDonald, for appellants.
B. Hynes, L. Q. De Bruler, C. A. De Bruler, and A. Iglehart, for appellees.
The petition for a rehearing is overruled.